                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 4:19-cr-15
 v.                                             )
                                                )        Judge Travis R. McDonough
 HARRISON YANG                                  )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of the

two-count Indictment; (2) accept Defendant’s guilty plea as to Count One; (3) adjudicate the

Defendant guilty of Count One; (4) defer a decision on whether to accept the amended plea

agreement until sentencing; and (5) Defendant will remain on bond under appropriate conditions

of release pending sentencing in this matter (Doc. 19). Neither party filed a timely objection to

the report and recommendation. After reviewing the record, the Court agrees with Magistrate

Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 19) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

         GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One;
4. A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

5. Defendant SHALL REMAIN on bond under appropriate conditions of release pending

   sentencing in this matter which is scheduled to take place on December 13, 2019 at 9:00

   a.m. [EASTERN] before the undersigned.

SO ORDERED.


                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
